Information Disclosure Statement
The information disclosure statement filed 01/06/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the Non Patent Literature Documents in the lists are undated, see MPEP 609.01. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Gibson on 02/09/2021. Amendments were made to better define over the art, to cancel claims associated with a different embodiment, and to fix potential 35 USC112(b) issues.



Claim 2.	A processing device configured to operate a non-invasive optical sensor at different non-zero duty cycles, the processing device comprising:
one or more light emitting diodes (LED) configured to emit light toward tissue of a wearer of the non-invasive optical sensor;
a detector configured to detect the emitted light after attenuation by the tissue of [[a]] the wearer
one or more processors configured to:

operate the one or more LEDs at a first non-zero duty cycle,
receive one or more first signals responsive to the detected light during the first non-zero duty cycle
determine measurements of a physiological parameter based on at least the received one or more first signals,
determine one or more signal-related indications,
responsive to at least one of the measurements or the one or more signal-related indications, operate the one or more LEDs at a second non-zero duty cycle different than the first non-zero duty cycle, 
receive one or more second signals responsive to the detected light during the second non-zero duty cycle, and
the physiological parameter based on at least the received one or more second signals.

Claim 3 was cancelled.

Claim 4.	The processing device of claim [[3]] 2, wherein the one or more signal-related indications comprise signal statistics.

Claim 5.	The processing device of claim [[3]] 2, wherein the one or more signal-related indications comprise a signal level.

Claim 6.	The processing device of claim [[3]] 2, wherein the one or more signal-related indications comprise a signal strength.

Claim 7.	The processing device of claim [[3]] 2, wherein the one or more signal-related indications comprise a signal quality.

Claim 8.	The processing device of claim [[3]] 2, wherein the one or more signal-related indications comprise a signal to noise ratio.

Claim 9.	The processing device of claim 2, wherein the one or more signal-related indications are responsive to a noise level.

Claim 10.	The processing device of claim 2, wherein the one or more signal-related indications are responsive to motion.

Claim 11.	The processing device of claim 10, wherein the one or more signal-related indications are responsive to motion comprising an artifact.

Claim 12.	The processing device of claim 2, wherein the measurements are responsive to a cardiac event.

Claim 13.	The processing device of claim [[12]] 2, wherein the measurements are responsive to an above-normal pulse rate.

Claim 14.	The processing device of claim [[12]] 2, wherein the measurements are responsive to an irregular pulse rate.

Claim 15.	The processing device of claim 2, wherein the measurements are responsive to an oxygen desaturation.

Claim 16.	The processing device of claim 2, wherein the measurements are responsive to an irregular plethysmograph waveform.

Claims 21-27 were cancelled.

Claim 28.	A pulse rate measurement device comprising:
a wearable noninvasive sensor including one or more light emitting diodes (LED) configured upon activation to emit light toward tissue of a wearer and a photodiode detector responsive to light from the one or more LEDs after attenuation by the tissue of the wearer;
a sensor interface including one or more emitter drivers configured to provide one or more drive signals to the one or more LEDs, and a detector front-endthe detector responsive to light attenuated by the tissue of the wearer; 
a controller configured to change a duty cycle of  one or more drive signals in response to a trigger, the controller causing the one or more emitter drivers to transition from operation at a first non-zero duty cycle of the one or more drive signals to operation at a second non-zero duty cycle one or more drive signals to provide higher or lower fidelity monitoring of the wearer, wherein the first non-zero duty cycle is different from the second non-zero duty cycle, and wherein the trigger signal is responsive to a physiological indication or a signal-related indication; and 
a processor configured to receive the one or more signals from the detector front-end, to process the one or more signals, and to determine a pulse rate of the wearer  of the one or more signals received during operation of the one or more emitter drivers at each of the first and the second non-zero duty cycles.

Claim 30 was cancelled.

Claim 31.	A pulse oximeter comprising:
a wearable noninvasive sensor including one or more light emitting diodes (LED) configured upon activation to emit light toward tissue of a wearer and a photodiode detector responsive to light from the one or more LEDs after attenuation by the tissue of the wearer;
a sensor interface including one or more emitter drivers configured to provide one or more drive signals to the LEDs, and a detector front-endthe detector responsive to light attenuated by the tissue of the wearer; 
a controller configured to select a duty cycle of the one or more drive signals in response to a controller selecting between operating at one of a low-duty cycle and a high-duty cycle of the one or more drive signals upon an occurrence of the , and wherein the trigger is responsive to a physiological indication or a signal-related indication 
a processor configured to receive the one or more signals from the detector front-end, to process the one or more signals, and to determine an oxygen saturation of wearer responsive to the processing of the one or more signals received during operation of the one or more emitter drivers at each of the low-duty cycle and the high-duty cycle.

The following New Claims were added:

Claim 32.	The pulse oximeter of claim 31, wherein the signal-related indication comprises a noise level.

Claim 33.	The pulse oximeter of claim 31, wherein the signal-related indication comprises motion.

Claim 34.	The pulse oximeter of claim 33, wherein the signal-related indication comprises motion comprising an artifact.

Claim 35.	 The pulse oximeter of claim 31, wherein the physiological indication comprises a cardiac event.
Claim 36.	The pulse oximeter of claim 31, wherein the physiological indication comprises oxygen desaturation.

Claim 37.	 The pulse rate measurement device of claim 28, wherein the signal-related indication comprises signal statistics.

Claim 38.	 The pulse rate measurement device of claim 28, wherein the physiological indication comprises a cardiac event.

Claim 39.	 The pulse rate measurement device of claim 28, wherein the controller is further configured to change the duty cycle of the one or more drive signals by transitioning from the second non-zero duty cycle back to the first non-zero duty cycle.

Claim 40.	The processing device of claim 2, wherein the second non-zero duty cycle is four times the first non-zero duty cycle.

The following is an examiner’s statement of reasons for allowance: The filed terminal disclaimer was approved on 02/09/2021 to resolve potential double patenting issues.
In regard to related arts, Richardson et al. (USPN 5,555,882 – applicant cited) teaches a pulse oximeter operates at a normal operation mode with both red and infrared LEDs activated alternatively for calculating oxygen saturation (stage 1, Fig. 3) and operates at a noise state with red LED being turned off and infrared LED remains Rhee et al. (USPN 6,402,690 – applicant cited) teaches a ring oximeter comprises a control loop adjusts the LED intensity to reach/ maintain a specified signal-to-noise ratio or to optimize the signal level within specified constraints which may include power utilization (Col 5 lines 23-29) but does not teach to determine the oxygen saturation/ pulse rate at different LED intensity levels. Samaras et al. (USPN 5,069,214 –applicant cited) teaches a reflectance oximeter which can be commanded to change the intensity of the light sources by adjusting the duration of a flash to less than 200 nsec or more than 10 µsec according to changes in the intensity of the flash according to different clothing thicknesses worn by the user (Col 7 lines 14-25). 
However, the prior art of record does not teach or suggest “operate the one or more LEDs at a first non-zero duty cycle, receive one or more first signals responsive to the detected light during the first non-zero duty cycle, determine measurements of a physiological parameter based on at least the received one or more first signals, determine one or more signal-related indications, responsive to at least one of the measurements or the one or more signal-related indications, operate the one or more LEDs at a second non-zero duty cycle different than the first non-zero duty cycle, receive one or more second signals responsive to the detected light during the second non-zero duty cycle, and determine measurements of the physiological parameter based on at least the received one or more second signals”; “a controller configured to .




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791